Citation Nr: 1231632	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-32 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2000 to August 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2004 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The record shows that the Veteran has also been diagnosed with schizoaffective disorder.  During the pendency of the appeal, in a rating decision in July 2009, the RO separately adjudicated the claim and the Veteran did not appeal the rating decision.  For this reason, the Veteran's current new and material evidence does not included a psychiatric disorder other than posttraumatic stress disorder.  But see Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for service connection for posttraumatic stress disorder encompass all psychiatric disorders afflicting a Veteran). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  .


REMAND

After the issuance of the supplemental statement of the case in August 2010, there is reference to VA records since January 2010 and to records of the Social Security Administration, which have not been requested.   

Accordingly, the appeal is REMANDED for the following actions:

1.  Request records from the Social Security Administration.



If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain records from the Phoenix VA Medical Center since January 2010.  

3.  After the above development has been completed, adjudicate the claim.  If the determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

